Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The terminal disclaimer filed on 2/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,428,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The obviousness-type double patenting rejection over U.S. patent no. 10,428,179 has been withdrawn.
No new grounds of rejection are set forth below.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Specification
The abstract of the disclosure is objected to for reasons given in paragraph 2 of Office action mailed on 10/15/2020.  Specifically, the abstract is not stand alone because it refers to the specification (i.e., “Example 31” and “Example 30”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 25-33, 35, 38, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning (US 4,766,197).
The rejection is adequately set forth in paragraph 3 of Office action mailed on 10/15/2020 and is incorporated here by reference.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Clendinning (US 4,766,197) in view of Staniland (US 4,717,761).
The rejection is adequately set forth in paragraph 4 of Office action mailed on 10/15/2020 and is incorporated here by reference.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning (US 4,766,197) in view of Heinz (US 4,837,296).
The rejection is adequately set forth in paragraph 5 of Office action mailed on 10/15/2020 and is incorporated here by reference.

Claims 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Clendinning (US 4,766,197) in view of Louis (US 2011/0213095).
The rejection is adequately set forth in paragraph 6 of Office action mailed on 10/15/2020 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the declaration filed under 37 CFR 1.132 shows criticality for the claimed mole % of potassium carbonate; (B) that Clendinning does not fairly disclose or suggest log10(X%)> 1.50 – 0.26 MV; and (C) that Clendinning does not disclose or suggest using lower amounts of alkali metal which provide for the claimed inequality.
	With respect to argument (A), the data has been fully considered, however, it is insufficient to establish unexpected results because the showing is only for mole % of 2.5-4.9.

Given that crystallinity X is dependent on monomers used to prepare the polymer and given that Clendinning strongly suggests using amounts of alkali metal to control molecular weight (i.e., viscosity), it would have been obvious to one of ordinary skill in the art to expect or to obtain the claimed polymer satisfying the claimed inequality by controlling the amount of alkali (bi)carbonate.  In the 132 declaration filed on 2/15/2021, Dr. Chaplin addresses this issue that the claimed inequality is nonobvious because of conflicting demands between molecular weight and crystallinity, however, such balance of properties is well within the skill of one of ordinary skill in the art. 
With respect to argument (C), Clendinning teaches that excess amounts of alkali metal (and not necessarily potassium) give rise to fast reactions and cleavage which would affect molecular and thereby melt viscosity.  While Clendinning does not disclose that 4 mol % of potassium carbonate provides for claimed inequality, such is not recited in the claims rejected over Clendinning.  Also, even though the data of the specification (Table 1 and 2) and the 132 declaration shows the criticality for the amount of potassium carbonate of 2.5-4.9 mol % to provide the claimed inequality, Clendinning is not limited to the use of potassium carbonates (it teaches the use of alkali metal carbonates or bicarbonates) and claim 1 does not require the addition of potassium carbonate.  Therefore, the examiner maintains the position that the claimed inequality can be obviously prepared by one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn